DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
	The amendments to the specification, filed 03/09/2021, overcome the objection to the specification set forth in the previous office action filed 12/09/2020, and the objection has been withdrawn.
Claim Objections
	The amendments to the claims, filed 03/09/2021, overcome the objections to the claims set forth in the previous office action, and these objections have been withdrawn. However, the amendments to the claims set forth new objections detailed below. 
Claim 1 is objected to because of the following informalities:  "the scarf" in line 14 should be recited as "the head scarf" to maintain language consistency.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  "securable to user" is a typographical error and should be recited as "securable to the user".  Appropriate correction is required.
Claim 22 is objected to because of the following informality: “the front” should be “the front section” to maintain language consistency. Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-4, 14-16, 18 and 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the recitation of “piece rear ties” in line 2 is considered new matter. The applicant argues that this limitations is supported by the originally filed specification, but there is no recitation of rear ties in the specification. The figures also do not show anything that is explicitly shown or recited as a hair tie. 
Claims 3-4, 14-16, 18 and 21-22 are rejected under 112(a) for containing all the deficiencies of claim 1, from which they depend.
Regarding claim 4, the recitation of “the hair is non synthetic hair and synthetic hair” in line 2 is considered new matter. The originally filed specification, drawings and claims do not provide any support for the hair being both synthetic and non-synthetic hair, as all embodiments teach one or the other.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 12-13 and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 12, the claim is indefinite for reciting “the hair member”. This limitation renders the claim indefinite because it lacks proper antecedent basis as it is not previously recited in the claims. The examiner believes that the applicant intended to recite the limitation “the hair”, and therefore, For the purpose of examination, the claim will be interpreted as reciting “the hair 
	Claims 13 and 19 are indefinite for containing all the deficiencies of claim 12, from which they depend. 
	Regarding claim 13, the claim is indefinite for reciting “wherein the securement point includes an elongated strip.” This limitation renders the claims indefinite because it is unclear what the “securement point” is. Based on the disclosure, including the figures provided, the examiner understands the securement point to be a position at which the hair strands are attached to the scarf. A position cannot itself include a physical component, as it is only a conceptual location. For the purpose of examination, the claim will be interpreted as reciting “wherein an elongated strip is positioned at the securement point 
	Regarding claim 21, the claim is indefinite for reciting “the rear portion.” This limitation renders the claim indefinite because it lacks proper antecedent basis as it is not previously recited in the claims. For the purpose of examination, the claim will be interpreted as reciting “a 
	Regarding claim 22, the claim is indefinite for reciting “the hair extension”, and “the back.” These limitations render the claim indefinite because they lack proper antecedent basis as they are not previously recited in the claims. The examiner believes that the applicant intended to recite “the hair” instead of “the hair extension.” For the purpose of examination, the claim will be interpreted as reciting “wherein the hair section and sides of the head piece and does not extend from a 



(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

	Claims 7-13, 17 and 19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  More specifically, these claims are dependent on claim 6, which has been canceled in this set of claims.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. For the purpose of examination, claims 7-10 will be interpreted as being dependent on claim 1.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-14, 17-19 and 21-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3460546 (Abbott).
Regarding claim 1, Abbott teaches a head scarf (Column 1, lines 17-19) comprising a head piece (Figure 3, #10); piece rear ties (Figure 1, #14; the corners #14 can be considered rear ties because the parts of the head scarf tied under the head can be considered “rear” and the parts of the head scarf that sit on top of the head can be considered “front”); an exterior (Column 2, lines 12-15; Figure 4 shows exterior); and an interior (Column 2, lines 12-15; Figure 3 shows interior) including hair simulating 
	Regarding claim 2, Abbott teaches all of the elements of the claimed invention as stated above for claim 1 and further teaches wherein the head piece is foldable (Column 2, lines 12-13 says the scarf is made from cloth, which is known to be capable of being folded) and securable to the user (Figure 1; Column 1, lines 61-64). 
	Regarding claim 3, Abbott teaches all of the elements of the claimed invention as stated above for claim 2 and further teaches wherein the head piece covers a substantial portion of the user’s head (Figure 1). 
	Regarding claim 7, Abbott teaches all of the elements of the claimed invention as stated above for claim 1 and further teaches wherein the hair comprises synthetic hair (Column 2, lines 1-3). 
	Regarding claim 8, Abbott teaches all of the elements of the claimed invention as stated above for claim 1 and further teaches wherein the hair comprises non synthetic hair (Column 2, lines 1-3). 
	Regarding claim 9, Abbott teaches all of the elements of the claimed invention as stated above for claim 1 and further teaches wherein the hair is permanently affixed to the interior (Column 2, lines 16-18; Figure 3, #22 and #26). 
	Regarding claim 10, Abbott teaches all of the elements of the claimed invention as stated above for claim 1 and further teaches wherein the hair is removable from the interior (Column 2, lines 19-25). 
	Regarding claim 11, Abbott teaches all of the elements of the claimed invention as stated above for claim 9 and further teaches wherein the hair is sewn to the front section of the interior (Column 2, lines 16-18; Figure 3, #22, #12).

    PNG
    media_image1.png
    375
    578
    media_image1.png
    Greyscale

Abbott Figure 3, Annotated
	Regarding claim 12, Abbott teaches all of the elements of the claimed invention as stated above for claim 11 and further teaches wherein the hair is sewn to the front section of the interior at a securement point where strands of hair are held together (Annotated Figure 3, strands in #22 are held together at the securement point). 
	Regarding claim 13, Abbott teaches all of the elements of the claimed invention as stated above for claim 12 and further teaches wherein an elongated strip is positioned at the securement point (Annotated Figure 3, #26).
	Regarding claim 14, Abbott teaches all of the elements of the claimed invention as stated above for claim 1 and further teaches wherein the head piece comprises a flexible fabric (Column 2, lines 12-13; Merriam-Webster defines cloth as “a pliable material made usually by weaving, felting, or knitting natural or synthetic fibers or filaments” (italicized for emphasis)). 
	Regarding claim 17, Abbott teaches all of the elements of the claimed invention as stated above for claim 11 and further teaches wherein a rear section (Figures 1 and 3, as stated above the sections #14 can be considered to be at a rear portion) of the interior does not have hair (Figure 3, #14). 
Regarding claim 18, Abbott teaches all of the elements of the claimed invention as stated above for claim 1 and further teaches wherein the exterior is the top of the head scarf (Side of scarf shown in Figure 4 can also be considered a top) and the interior is the bottom of the head scarf (Side of scarf shown in Figure 3 can also be considered a bottom) when unfolded (The scarf is unfolded in Figures 3 and 4). 
	Regarding claim 19, Abbott teaches all of the elements of the claimed invention as stated above for claim 12 and further teaches wherein the securement point between the hair and the head is not externally visible (In figures 1, 2 and 4, the securement point is not visible). 
	Regarding claim 21, Abbott teaches all of the elements of the claimed invention as stated above for claim 1 and further teaches wherein the rear portion (Figures 1 and 3, as stated above the sections #14 can be considered to be at a rear portion) of the head piece does not have a hair extension (Figure 3, #14). 
	Regarding claim 22, Abbott teaches all of the elements of the claimed invention as stated above for claim 1 and further teaches wherein the hair extends from the front section and sides of the head piece (Figure 2, hair #22 and #24 extends from front and sides respectively) and does not extend from a back (Figure 2, back can be considered the section at the chin comprising #14, and no hair extends from #14). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 3460546 (Abbott) in view of US 2007/0157941 (Awad et al.).
Regarding claim 4, Abbott teaches all of the elements of the claimed invention as stated above for claim 2 and teaches that the hair may be natural or artificial (Column 2, line 1) but does not teach that the hair is made of non synthetic hair and synthetic hair. 
Awad et al. teaches a detachable hair bang system (Abstract) wherein the hair can comprise both synthetic and non synthetic hair (Paragraph 0060). Awad et al. teaches that synthetic hair is useful to lower cost of production (Paragraph 0060).
It would have been obvious to one of ordinary skill at the time of filing of the invention to modify the head scarf of Abbott to include both non synthetic and synthetic hair as taught by Awad et al. This would have been an obvious modification to make as a synthetic hair brings down production costs, while non synthetic hair promotes a natural appearance.
Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 3460546 (Abbott) in view of US 2005/0278830 (Hokin).
	Regarding claims 15 and 16, Abbott teaches all of the elements of the claimed invention as stated above for claim 3 but does not teach wherein the head piece is a rectangular and square cloth and instead teaches a triangular cloth (Figure 3).

	It would have been obvious to one of ordinary skill at the time of filing of the invention to modify the head scarf of Abbott to comprise a rectangular and square cloth instead of a triangular cloth. This would have been an obvious modification to make as a rectangular and square shaped cloth is an alternative shape for head scarves that is well known in the art for facilitating tying the scarf around the head of a user. 
Response to Arguments
Applicant's arguments filed 03/09/2021 have been fully considered but they are not persuasive. The applicant argues that Abbott doesn't disclose rear ties. The examiner respectfully disagrees. "Rear" is a relative term, and so any section of a device or object can be "rear" if its opposing section can be considered "front." The corners #14 of Abbott are used to tie the scarf to a user's head and can therefore be considered "rear ties." See the above 102(a)(1) rejection for further explanation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D AGGER whose telephone number is (571)270-1801.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS DREW AGGER/Examiner, Art Unit 3772                                                                                                                                                                                                        /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772